UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 4, 2007 (November 29, 2007) GASTAR EXPLORATION LTD. (Exact Name of Registrant as Specified in Its Charter) ALBERTA, CANADA 001-32714 38-3324634 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1331 LAMAR STREET, SUITE 1080 HOUSTON, TEXAS 77010 (Address of principal executive offices) (713) 739-1800 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨
